J-S54006-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                    IN THE SUPERIOR COURT OF
                                                      PENNSYLVANIA
                            Appellee

                       v.

AKZAVIER ALI CARRINGTON

                            Appellant                 No. 397 MDA 2014


            Appeal from the Judgment of Sentence January 31, 2014
                 In the Court of Common Pleas of Mifflin County
              Criminal Division at No(s): CP-44-CR-0000168-2013


BEFORE: LAZARUS, J., MUNDY, J., and STABILE, J.

MEMORANDUM BY LAZARUS, J.                          FILED AUGUST 28, 2014

        Akzavier Ali Carrington appeals from the judgment of sentence

imposed in the Court of Common Pleas of Mifflin County after a jury found

him guilty of two counts each of robbery1 and conspiracy,2 and one count

each of terroristic threats3 and theft by unlawful taking.4      Counsel has

petitioned this Court to withdraw his representation of Carrington pursuant




____________________________________________


1
    18 Pa.C.S.A. § 3701(a)(1)(ii) and (a)(5).
2
    18 Pa.C.S.A. § 903; 18 Pa.C.S.A. § 3701(a)(1)(ii); 18 Pa.C.S.A. § 3921(a).
3
    18 Pa.C.S.A. § 2706(a)(1).
4
    18 Pa.C.S.A. § 3921(a).
J-S54006-14


to Anders, McClendon and Santiago.5              Upon review, we remand for the

filing of a proper Anders brief.

       In order to withdraw pursuant to Anders and McClendon, counsel

must: 1) petition the Court for leave to withdraw, certifying that after a

thorough review of the record, counsel has concluded the issues to be raised

are wholly frivolous; 2) file a brief referring to anything in the record that

might arguably support an appeal; and 3) furnish a copy of the brief to the

appellant and advise him of his right to obtain new counsel or file a pro se

brief to raise any additional points that the appellant deems worthy of

review.      Commonwealth v. Hernandez, 783 A.2d 784, 786 (Pa. Super.

2001).    In Commonwealth v. Santiago, 978 A.2d 349 (Pa. 2009), the

Pennsylvania Supreme Court held that, in order to withdraw under Anders,

counsel must also state his reasons

frivolous.



the record and concluded the appeal is wholly frivolous. Counsel indicates

that he supplied Carrington with a copy of the brief and a letter explaining




____________________________________________


5
  Anders v. California, 386 U.S. 738 (1967); Commonwealth v.
McClendon, 434 A.2d 1185 (Pa. 1981); and Commonwealth v. Santiago,
978 A.2d 349 (Pa. 2009).



                                           -2-
J-S54006-14


                                   pro se,6 or with newly-retained counsel, and to

raise any other issues he believes might have merit.            Counsel also has

submitted a brief in which he repeats his assertion that there are no non-

frivolous issues to be raised.        However, counsel has failed to set forth, in

neutral form, any issues that might arguably support an appeal or explain

why, pursuant to the dictates of Santiago, he believes the appeal to be

entirely frivolous. Thus, counsel has not complied with the requirements of

Anders, McClendon and Santiago and his motion to withdraw cannot be

granted.

       Accordingly, counsel is directed to submit a proper brief pursuant to

the dictates of Anders, McClendon and Santiago or, in the alternative, to




       Panel jurisdiction retained.




____________________________________________


6
  Carrington has not submitted any additional or supplemental filings to this
Court. Additionally, the Commonwealth has indicated that it will not be filing
a brief in this matter.



                                           -3-